TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED AUGUST 27, 2020



                                      NO. 03-20-00168-CR


                              Quincy Donnell Johnson, Appellant

                                                v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 264TH DISTRICT COURT OF BELL COUNTY
              BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
                  AFFIRMED -- OPINION BY JUSTICETRIANA




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment.    Therefore, the Court affirms the trial court’s judgment.    Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.